DETAILED ACTION
This office action is in response to application with case number 16/375982, filed on 04/05/2019 in which claims 1-6 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-098980, filed on 05/23/2018.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/05/2019 has been received and considered. However, Examiner noted that the submitted IDSs have a typographic error, which has been corrected by the Examiner, and have been considered accordingly.

Allowable Subject Matter
Claims 1-6 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 5, and 6, the prior art, when considered in conjunction with all the limitations of the independent claims, does not provide for or suggest all the limitations of the claims. 

Tatsuya et al. (JP 5716777 B2) discloses a hybrid vehicle drive control device and method for avoiding booming noise. Tatsuya teaches a hysteresis region having a predetermined hysteresis width is set between a start line and an end line outside a boom sound generation region preliminarily defined as a region in which a boom noise caused by driving of a motor is generated. When the motor operating point indicated by at least one of the motor torque and the motor rotational speed reaches the start line, a booming noise avoiding operation is started, and the motor operating point is the end line is reached, the booming noise avoiding operation is terminated when the hybrid vehicle drive control device controls the engine output so as to be a constant target engine output. Compared to the case where the engine output is not controlled so as to achieve a constant target engine output, the end line is brought closer to the above-mentioned booming noise generation region.
Ito Takao (JP 2014-213819 A) discloses a hybrid vehicle including an engine capable of outputting driving power, a generator capable of generating electric power using power from the engine, and a battery capable of exchanging electric power with the generator. Takao further discloses to keep a driver from feeling discomfort due to strange exhaust noise of an engine at the time of charging a battery while an engine is being run with a vehicle at a halt.  Takao teaches when a request power ranges from a threshold Pref1 to a threshold Pref and a vehicle is at a halt, if the halt is predicted to last over a predetermined time or longer, a running point is set to a point where the number of rotations is larger than that on a booming sound suppressing operation line and a torque is lower than that on the booming sound suppressing operation line. However, when the request power ranges from the threshold Pref1 to a threshold Pref3, the running point is set to a point where a torque change rate is smaller than that on the booming sound suppressing operation line. And, when the request power ranges from the threshold Pref3 to the threshold Pref2, the running point is set to a point where the number of rotations is held constant and a torque gets larger when the request power is larger. Accordingly, Takao’s engine is run at such see Fig(s). 3-6).
Takahashi Yoshimitsu (JP 2013-107459 A) discloses a power output apparatus of hybrid vehicle, which includes an engine and an electric motor that are both capable of outputting power to the vehicle drive shaft. The power output apparatus suppresses the generation of vibration and noise when shifting from a loaded operation state to a no-load operation state. Yoshimitsu teaches that transiting the operation state of the engine to the non-loaded operation state from the loaded operation state is accompanied by the setting of a suppression flag to 1, resetting the required power and the target torque to 0 after increasing a rotation number of the engine up to a target rotation number, which is set by using a suppression operation line, and lowering the output torque of the engine. Yoshimitsu further teaches an avoidance operation line that is a predetermined range in which the engine generates a noise such as a booming noise (see Fig. 4). 
Iwase Yuji et al.(JP 2008-144859 A; also found in the IDS submitted on 04/05/2019) discloses a vehicle drive device including an engine, and a control device capable of appropriately suppressing the generation of a booming sound accompanying engine drive. The control apparatus controls the drive device to determine gear ratio of transmissions based on characteristics of the drive device. The gear ratio of the transmissions is changed to avoid the confined sound generation area when the confined sound accompanying the engine drive is of the magnitude that causes a problem as compared with the background noise (see Fig. 15).
Ryohey Toyota (US 2018/0147931 A1) discloses an apparatus has electric power generation controller that is provided to perform series electric power and idle electric power generations in which power is generated by electric motors using internal combustion engine while a vehicle is traveling and stopped. The series electric power generation start threshold value of the charging capacity of the battery to start the series electric power generation and the idle electric power generation start threshold value of the charging capacity of the battery to start the idle electric power generation are set to be same value. Toyota further discloses that there is the risk of the see Fig. 3).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims 1, 5, and 6.  All the dependent claims 2-4 also contain allowable subject matter by virtue of their dependency on the base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/T.E./Examiner, Art Unit 3661  

/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661